91 F.3d 131
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Everett LIPSCOMB, Jr., Plaintiff-Appellant,v.CLEARMONT CONSTRUCTION AND DEVELOPMENT COMPANY,INCORPORATED, Defendant-Appellee.
No. 96-1026.
United States Court of Appeals, Fourth Circuit.
Submitted June 20, 1996.Decided July 9, 1996.

Everett Lipscomb, Jr., Appellant Pro Se.
John William Kyle, Warren Malcolm Davison, LITTLER, MENDELSON, FASTIFF & TICHY, Baltimore, Maryland, for Appellee.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his complaint against his former employer brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994), and the Americans with Disabilities Act, 42 U.S.C.A. §§ 12101-12213 (West 1995).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Lipscomb v. Clearmont Constr.   &  Dev. Co., No. CA-95-2590-AW (D.Md. Dec. 1, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED